DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the claims.  Unlike the previous claims-set, the amended claim-set of 10/08/2021 now has three base/independent claims:  claims 27, 32, and 37.  The claims of 11/15/2019 just had independent claim 1 as the sole independent claim.
Applicants amended claims 27, 32, and 37 to now explicitly require a “non-fixed combination”.  The “non-fixed combination” was not present in the 11/15/2019 claims, which were used to write the last Office Action.
The prior art rejection with reference SINGH used in the last Office Action is rendered moot given the amendment to claims 27, 32, and 37 now requiring a “non-fixed combination”.  The Examiner agrees with Applicants’ Remarks (of 10/08/2021) that SINGH does not teach, suggest, or provide motivation to arrive at “non-fixed combination”.
The Examiner did not extend the Markush search to other species of genus Formula A from the Election of Species Requirement of July 9, 2021.  He did, however, Remember, additional Markush searching and consideration will not be conducted in After Final.  See MPEP 803.02(III)(D).
The Examiner has reviewed Applicants’ response of 10/08/2021 affirming species elections without traverse but differing as to “excipient” (see page 14 of 16).  Since Examiner began his Markush search with “sucrose”, he will finish that Markush search first and then move to “mannitol”.  Once Applicants’ elected species of genus Formula A; and sucrose (“pharmaceutically acceptable excipient”) are determined to be free of the prior art, the Examiner will extend the Markush search to other species (one species at a time) of genus Formula A and to “mannitol” (“pharmaceutically acceptable excipient”).
Furthermore, a review of the “SEARCH 7” search results by inventor and assignee/owner names did not retrieve any double patent references.
A review by inventor and assignee/owner name within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4”.
Please note that the scope of search for double patent and prior art has not yet been conducted for all species of genus formula A or for mannitol (“pharmaceutically acceptable excipient”) of the base claims 27, 32, and 37.  A search has only been conducted for double patent and prior art references for Applicants’ elected species of genus Formula A and “sucrose” (“pharmaceutically acceptable excipient”) of the base claims 27, 32, and 37.  To date, Markush searching for Applicants’ elected species retrieved prior art references SINGH (last Office Action, now withdrawn) and CORTEZ (see obviousness rejection, below).  This is in accordance with Markush search practice.
Applicants’ elected species reads on claims 13-14, 27-28, 31-32, 37, 40, 52-53, and 57-58.
Claims 16-21 and 24 remain withdrawn and new claims 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of “pharmaceutically acceptable excipient”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2021.
Additional Markush prior art searching and additional consideration will not be conducted in After Final.
Current Status of 16/614,280
This Office Action is responsive to the amended claims of October 8, 2021.
Claims 13-14, 27-28, 31-32, 37, 40, 52-53, and 57-58 have been examined on the merits.  Claims 13-14, 27-28, 31-32, and 37 are currently amended.  Claim 40 is previously presented.  Claims 52-53 and 57-58 are new.
Priority
The instant application has effective filing date of May 19, 2017, since the U.S. Provisional 62/508,474 supports the instant claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2021 and October 8, 2021, were filed after the mailing date of the Non-Final Office Action on July 9, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 8, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/08/2021.
Applicants canceled claims 1-12 thereby rendering moot the claim objection (see paragraph 24) made in the previous Office Action.  Applicants fixed the subscript R4 in the list of alternative embodiments of R2 within claims 27, 32, and 40 accordingly.
Applicants removed “third pharmaceutical composition” from claim 37 thereby rendering moot the lack of antecedent basis/indefiniteness rejection (see paragraphs 25-27) made in the previous Office Action.
The obviousness rejection (see paragraphs 28-31) made in the previous Office Action is rendered moot given Applicants’ amendments to claims 27, 32, and 37 now explicitly requiring “non-fixed combination”.  The Examiner finds persuasive Applicants’ Remarks (pages 15-16 of 16) that the immunogenic compositions of SINGH are fixed combinations wherein the immunogen is admixed, or later mixed, with the adsorbed complex.  Furthermore, the Examiner believes there is no teaching, suggestion, or motivation in SINGH to arrive at the non-fixed combinations of the instant amended claims.
Response to Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14, 27, 37, 40, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over:
CORTEZ (WO 2011/049677 A1, referenced in IDS of 12/10/2021).

The instant examined claims are drawn to a pharmaceutical composition that is a non-fixed combination comprising a species of genus Formula (A), or a pharmaceutically acceptable salt thereof, aluminum-containing particles, a buffering agent, and one or more pharmaceutically acceptable excipients, and a second pharmaceutical composition comprising a checkpoint inhibitor.  Furthermore, there is an optional third pharmaceutical composition comprising a different checkpoint inhibitor.  Said pharmaceutical compositions is/are useful in methods to treat various claimed diseases.

Determining the scope and contents of the prior art:

    PNG
    media_image1.png
    213
    692
    media_image1.png
    Greyscale
 (see Example 19 on page 142; this is a compound of the CORTEZ genus Formula I per paragraph [000452]), which is Applicants’ elected species of the genus formula A of instant claims 27 and 37 (referred to as “3-(5-amino-2-(4-(2-(3,3-difluoro-3-phosphonopropoxy)ethoxy)-2-methylphenethyl)benzo[f][1,7]naphthyridin-8-yl)propanoic acid”, which is Applicants’ elected species of formula A taught within instant claims 13-14), wherein R1 is –L1R5, and wherein L1 is C2alkylene; R5 is –C(O)OH; R2 is –OL2R6, wherein L2 is –((CR3R3)pO)q(CH2)p-, and wherein R3 is H; each p is 2; q is 1; R6 is –CF2P(O)(OH)2, or pharmaceutically acceptable salts thereof (see paragraph [0009]), wherein said compound is within an “immunogenic composition” (“Abstract” and paragraph [0008]) comprising:
a suspension of aluminum hydroxide particles (paragraph [000152]), and 
a buffering agent (paragraph [000344]), and 
sucrose (as species for “pharmaceutically acceptable excipients”) (paragraph [000251]), 
wherein said “immunogenic composition” (“Abstract” and paragraph [0008]) is interpreted as equivalent to “pharmaceutical composition” of instant claims 27 and 37.

Moreover, CORTEZ teaches a second pharmaceutical composition comprising a CTLA-4 receptor checkpoint inhibitor (see “CTLA4-immunoglobulin” of paragraph [000305] on page 68).
Furthermore, CORTEZ teaches that the immunogenic pharmaceutical composition can be used in a method to treat/elicit an immunotherapeutic response against the following solid tumor:  “melanoma” (see paragraphs [00051]-[00052]), thereby teaching instant claims 37 and 40.  Furthermore, it makes sense that the combination is administered intratumorally since paragraph [000242] permits for topical administration (topical administration on a skin cancer / melanoma can technically be “intratumoral” since at least one affected skin cancer cell is on the skin, absent evidence to the contrary).  Moreover, paragraphs [000242] and [000440] teach the following administration routes:  intramuscularly, intradermally, subcutaneously, intravenously, intraperitoneal injection, by lavage (see “enema” of paragraph [000268]), or by infusion.
	Furthermore, CORTEZ teaches that the pH of the elected compound underlying the non-fixed pharmaceutical combination, above, was brought to pH 9-10 (see paragraph [000520]).
This analysis teaches all limitations of instant claims 27 and 37 except the pH range, which is the purpose for this obviousness rejection.

Ascertaining the differences between the prior art and the claims at issue:
While CORTEZ teaches a pH of 9-10 for the non-fixed pharmaceutical combination comprising Applicants’ elected species of formula A (per the above) (see paragraph [000520]), the prior art reference CORTEZ does not teach a pH in between 6.5 and 9.0, as required by amended instant base claims 27 and 37.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of pharmaceutical compositions comprising compounds of genus Formula (A) with specific pH ranges, useful for treating solid tumors and possesses the technical knowledge necessary to make adjustments to the pharmaceutical compositions and compounds thereof to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said pharmaceutical compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant rejected claims are prima facie obvious in light of the teachings of CORTEZ.

	The artisan would be motivated to arrive at any one or more of the pH values represented by the range of amended instant claim 27 and claim 37 as “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of [percentage] ranges is the optimum combination [of percentages]”.  The artisan would expect that another artisan would naturally find the pH value(s) of amended instant claim 27 and claim 37 in the normal course of experimenting with pH ranges already known in the art (such as those taught within paragraph [000520] of CORTEZ - see, above).
	Furthermore, the pH values of instant claims 27 and 37 are interpreted as equivalent to concentration values or result from concentrations of pH buffering agents used to control the pH of the pharmaceutical compositions of CORTEZ (see, for example, paragraph [000344] which teaches use of “pH buffering substances”).  As such, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Nothing in the claims or Specification report that the pH values of 6.5 to 9.0 as required by amended instant claims 27 and 37 are critical.  Furthermore, Applicants’ Remarks of 10/08/2021 do not indicate the claimed pH range is critical.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an 
Thus, CORTEZ teaches instant claims 13-14, 27, 37, 40, and 52-53.  Moreover, Applicants’ attention is called to limitation a) of claim 37, which does not have any “non-fixed-combination” requirement and could, in theory, be rejected by a reference teaching everything else as per above (including sucrose and Applicants’ elected species of genus Formula A) but silent as to “fixed” or “non-fixed combination”.
	This rejection is properly made FINAL since Applicants amended base claims 27 and 37 to now explicitly require “non-fixed pharmaceutical combinations”—something not previously claimed.  This required the Examiner to find a new prior art reference CORTEZ (see, above) to reject claims drawn to use of Applicants’ elected species of genus Formula A and “pharmaceutically acceptable excipient”:  “sucrose”.
The rejection, above, uses the best reference to reject, under obviousness, Applicants’ elected species/compound of genus Formula (A) of base claims 27 and 37.  Thus, if Applicants render moot this rejection, the Markush search can be extended in RCE to other species of genus Formula (A).  Remember, additional Markush searching and consideration will not be conducted in After Final.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35  prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 28, 31, and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is true only since the Markush search has not yet been extended to other compounds/species of genus Formula A.
Claims 13-14, 27, 37, 40, and 52-53 are not presently allowable as written.
Claim 32 is presently allowable as written, but only since the Markush search extension has not yet been extended to other compounds/species of genus Formula A which has both a second pharmaceutical composition and third pharmaceutical composition as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625